277 F.2d 683
Anne M. BRESSLER, Appellant,v.Louis BRESSLER, Appellee.
No. 15288.
United States Court of Appeals District of Columbia Circuit.
Argued January 8, 1960.
Decided January 21, 1960.

Appeal from the United States District Court for the District of Columbia; Alexander Holtzoff, Judge.
Mr. William J. Garber, Washington, D. C., for appellant. Mr. George A. Schmiedigen, Washington, D. C., also entered an appearance for appellant.
Mr. Arthur L. Willcher, Washington, D. C., submitted on the brief for appellee.
Before PRETTYMAN, Chief Judge, and WILBUR K. MILLER and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The District Court declined as a matter of discretion to exercise its power to enjoin a proceeding in the Municipal Court. We think the court was not compelled by law to issue the injunction, and we find no abuse of discretion.


2
Affirmed.